Citation Nr: 1444335	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot, and callosities of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing before the undersigned in May 2014; a transcript of that proceeding has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The issue of entitlement to service connection for a back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his foot disability had its onset during active duty service.  Specifically, he testified that he suffered from an allergic reaction to the dye in his socks, which resulted in swelling, pain, and cramping in the feet, and ultimately a rash/skin eruption that ate away at the skin on his feet/toes.  He reported that this occurred on several occasions during active duty service.  He testified that he was medically discharged for the foot condition. 

Service treatment records (STRs) reflect that the Veteran was treated on four occasions for foot problems between February 1974 and March 1974.  One entry reflects complaints of bilateral foot pain and swelling; the diagnosis was left foot stress reaction.  The Veteran was restricted from marching, running, and jumping for 72 hours.  

Another STR from February 1974 reflects complaints of bilateral foot pain, cramps, and reoccurring blisters at the tops of the toes; the Veteran also endorsed bilateral heel pain.  No significant pathology was noted.  He was told to apply balm and hot towels to the affected areas.  He was referred to podiatry.  

A February 1974 Podiatry STR noted "minimal pathology" and rule out (r/o) 3rd, 4th, and 5th interspace neuroma.  Toe irritation was noted as minimal.  An insole pad was prescribed to reduce meta-head pressure. 

A March 1974 Podiatry STR again noted "foot pain, same as last few times on sick call," and no obvious signs of pathology.  The STR indicated that the Veteran requested an MOS change or "out of the Army."  Generalized non-descript pain in the right foot was noted.  No inflammation was present.  The Veteran was given foam insoles and declined aspirin. 

The Veteran was apparently discharged from service later that month.  A March 22, 1974, Statement of Medical Condition reflected that the Veteran underwent a separation medical examination more than 3 working days prior to his departure from his place of separation.  However, no earlier-dated separation examination/report is of record.  Accordingly, the RO should attempt to obtain any such outstanding separation examination reports upon remand. 

Further, as noted above, the Veteran testified that he received a medical discharge on account of his foot condition.  Currently, STRs contain no medical board proceedings or references thereto.  Notably, the Veteran's personnel records have not yet been associated with claims file; as these records may contain information pertaining Medical Board proceedings, the RO should request the Veteran's service personnel records upon remand. 

In addition to the above, a document contained in the claims file suggests that the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  The document dated in October 2010 and characterized as an SSA Data Inquiry, sets out payments received from SSA beginning in June 2009.  Under the category "Disability Onset Date" is recorded January 1, 2009.  While it is far from clear from this document that the payments are for Social Security disability, the date of entitlement in 2009 is prior to the Veteran's 65th birthday, and therefore, it does not appear to represent retirement benefits.  Records held by SSA may be relevant to this appeal to the extent they pertain to the claimed bilateral foot disability.

Lastly, the Board acknowledges that the Veteran was afforded a VA foot examination in September 2010 and November 2010 (addendum opinion).  The pertinent diagnosis was mild degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot.  A left foot disability was not diagnosed.  In the September 2010 VA examination report, the examiner opined that "bilateral foot pain" was less likely than not due to tissue and bone damage due to dye in socks while on active duty.  The examiner reasoned that there was "nothing in the STRs to support the claim the Veteran is making today," and that several notes in the STRs were consistent with routine foot problems. See September 2010 VA Examination Report.  In the November 2010 VA examination report, the examiner opined that mild degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot were less likely than not caused by or a result of dye in his sock.  He again reasoned that there were no notations in the STRs about tissue damage to the feet secondary to dye in his socks.  In addition, the Veteran had stated that the onset of his symptoms began in 1985, almost 11 years after discharge from service.  

The pertinent question in this case is whether the Veteran's current foot disabilities, variously diagnosed as mild degenerative joint disease, calcaneal spur, and stable 4th digit deformity of the right foot, had their onset in-service or are otherwise related to service.  Again, the Veteran was treated on no fewer than 4 occasions for foot symptomatology during his relatively short period of active duty service.  To date, the examiner has not addressed whether the foot problems documented in the STRs are related to the currently diagnosed right foot disabilities.  Further, the September 2010 examiner found objective evidence of callosities on the left foot, as well as decreased sensation to pinprick/vibration of the bony prominences of the 2nd through 5th toes, bilaterally.  The examiner did not provide an etiology opinion with respect to the diagnosed callosities or neurological deficits.  In light of the foregoing, the Board finds that an addendum opinion, which addresses the etiology of all currently diagnosed bilateral foot disabilities in light of his recurrent treatment/complaints for related symptomatology in-service, should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and/or any other appropriate records custodians and obtain the Veteran's complete personnel file; specifically of interest are any military medical board determinations that may have been accomplished in conjunction with the Veteran's separation from service in March 1974. 

If the identified records cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard.

2. Contact the NPRC and/or any other appropriate records custodians and attempt to obtain any outstanding STRs, to include any separation examination(s).  

If the identified records cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard.

3. Determine whether SSA is in possession of any relevant records regarding a disability award and obtain any relevant records.  If no records are available, the claims folder must indicate this fact.

4. Obtain all of the Veteran's VA treatment records.  If no records are available, the claims folder must indicate this fact.

5. Return the file to the September 2010/November 2010 VA examiner, or send the file to a new examiner if necessary, to determine the etiology of the currently diagnosed: (1)(a) degenerative joint disease; (b) calcaneal spur; (c) stable 4th digit deformity, and (d) decreased sensation to pinprick/vibration of the bony prominences of the 2nd through 5th toes, of the right foot, and (2)(a) callosities; and (b) decreased sensation to pinprick/vibration of the bony prominences of the 2nd through 5th toes, of the left foot.  

The examiner should state whether it is at least as likely as not that these disabilities had their onset during active duty service, or are otherwise related to service, and support the opinion with reasons as well as citation to correct facts.  

The examiner should reference:
* February 1974 and March 1974 service treatment records, documenting complaints of bilateral foot pain. 
* The Veteran's May 2014 Board hearing testimony, referencing long-standing foot pain, cramping, and swelling. 
* Any service records (e.g., personnel records, or Medical Board proceedings), SSA records, or VA treatment records obtained by virtue of this remand that are positive for foot symptomatology.  

6. Readjudicate the claim.  If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



